DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .2. This action is in response to the amendment filed on 30 November 2022. Applicant's arguments and amendments to the claims have been fully considered but do not place the application in condition for allowance. All rejections not reiterated herein are hereby withdrawn. In particular, the previous rejection of the claims as reciting an improper Markush grouping has been obviated by the amendment to the claims to require each of the recited SNP sites. For example, the claim recites “sequencing DNA sequence of all SNP sites.” Based on the language in claim 1 and Applicant’s arguments in the reply of 30 November 2022, “all SNP sites” refers to each of the SNP sites recited in the table of claim 1. 
Claim Status
3. Claim 1 is pending and has been examined herein. 
	In view of the claim amendments and the interpretation of claim 1 as set forth above, the elected species is now considered to be limited to each of the SNP sites recited in claim 1.
New Claim Objections
4. Claim 1 is objected to because of the following informalities: 
Claim 1 is objected to because the claim recites “sequencing…and estimate allele specific genome-wide copy number” whereas the claim should recite “sequencing…and estimating allele-specific genome-wide copy number.”
Claim 1 is objected to because it recites “wherein when the calculated HRD score is large than” whereas the claim should recite “wherein the calculated HRD score is larger than.” 
Appropriate correction is required.
Modified Claim Rejections - 35 USC § 101
5.  35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to the judicial exception of a law of nature / natural phenomenon, and/or an abstract idea without significantly more.  The judicial exception is not integrated into a practical application and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons that follow.
Note that the unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012).  
The unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Int’l, 134 S. Ct. 2347, 2354 (2014).
Applicant’s attention is directed to MPEP 2106 “Patent Subject Matter Eligibility.” 
            Regarding Step 1 of the subject matter eligibility test set forth at MPEP 2106III, the claims are directed to the statutory category of a process.           
 Regarding Step 2A, prong one, the claims recite the judicial exception of a law of nature. The claims recite the correlation between homologous recombination deficiency (HRD) and the occurrence of loss of heterozygosity (LOH), telomeric allelic imbalance (TAI), and large scale transition rate (LST). As in Mayo Collaborative Services v. Prometheus, the recited relationship is a natural phenomenon that exists apart from any human action.  See also Cleveland Clinic Foundation v. True Health Diagnostic, LLC, 2018-1218 (Fed Cir. 2019) which states that “The re-phrasing of the claims does not make them less directed to a natural law.”
The claims also recite the judicial exception of an abstract idea and particularly mental processes.
As stated in MPEP 2106.04(a)(2) III “the "mental processes" abstract idea grouping is defined as concepts performed in the human mind, and examples of mental processes include observations, evaluations, judgments, and opinions.” 
The claims recite “screening a plurality of SNP sites.” The claims do not require performing a transformative laboratory assay, such as sequencing SNP sites in a sample from a subject in order to accomplish the “screening” of the SNP sites.  As broadly written, the claims encompass reading information in a report regarding the occurrence of SNP sites. Such “screening” thereby encompasses processes that may be performed mentally and thus is an abstract idea.
The claims further require “selecting the preliminary SNP sites.”  As broadly recited, this step may be accomplished by mental processes in which one reads information on the heterozygosity rates of the SNP sites and selects the SNP sites with the highest heterozygosity rates. 
The claim recites “detecting” LOH, TAI and LST “on the allele specific genome-wide copy number.” The claim do not set forth how the detecting is accomplished. The broadest reasonable interpretation of the “detecting” step is that the step may be accomplished by reading information in a database regarding the SNPs and flanking sequences and then determining the occurrence of LOH, TAI and LST. Such detecting does not require performing a transformative step and is considered to encompass only mental activities and thereby is also an abstract step.
The claims recite “indicating the subject has HRD.” The “indicating” step may be accomplished verbally - i.e., verbally telling a subject that they have a homologous recombination deficiency. Such verbal communication is considered to be an abstract idea, having no particular concrete or tangible form.
The claims further recite “calculating” heterozygosity rates at the preliminary SNP sites, “estimating” genome-wide copy number at the heterozygous SNP sites and “calculating” HRD scores by adding the sum of the LOH, TIA and LST scores. 
The claims do not require performing a transformative, laboratory step to accomplish the calculating and estimating steps. As broadly recited, the calculating and estimating may be accomplished mentally or by using a pen and paper or a generic computer. The calculating and estimating steps are thereby also considered to be an abstract idea. The use of a generic computer or software program to implement an abstract idea does not itself impart patent eligibility. 
As stated in MPEP 2106.04(a)(2) III “The courts do not distinguish between mental processes that are performed entirely in the human mind and mental processes that require a human to use a physical aid (e.g., pen and paper or a slide rule) to perform the claim limitation” and that “Nor do the courts distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.” 
Regarding the formula used to calculate the HRD score, this formula does not constitute something more than an abstract idea. See MPEP 2106.04:
 “The enumerated groupings of abstract ideas are defined as:
1) Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations (see MPEP § 2106.04(a)(2), subsection I).”
Regarding Step 2A, prong two, having determined that the claims recite a judicial exception, it is then determined whether the claims recite additional elements that integrate the judicial exception into a practical application.
Herein, the claims do not recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). The claims appear to intend to include a step of sequencing the SNP sites in a sample of a subject. To the extent that the sequencing does encompass an active, transformative laboratory process, the sequencing step is part of the data gathering process necessary to observe the judicial exception. The sequencing step is not a practical application of the judicial exception. 
Regarding Step 2B, the next question is whether the remaining elements/steps – i.e., the non-patent-ineligible elements/steps - either in isolation or combination, amount to significantly more than the judicial exception. 
Herein, the claims as a whole are not considered to recite any additional steps or elements that amount to significantly more than routine and conventional activity and do not add something “significantly more” so as to render the claims patent-eligible. To the extent that the “sequencing” step is intended to be a laboratory step of sequencing nucleic acids in the from a subject (i.e., “sequencing…and estimate allele specific genome-wide copy number on the heterozygosis SNP sites in a sample of a subject”), sequencing the SNP sites was well-known, routine and conventional in the prior art.  This finding is supported by the teachings in the specification. For example, the specification acknowledges that commercial high-density SNP sequencing methods were known in the prior art – see, e.g., para [0016] which states that “(i)n commercial high-density SNP microsequencing, such as Myriad.”
Additionally, Abkevich et al (U.S. 2017/0283879; cited in the IDS) evidences the fact that methods of detecting SNPs and determining LOH, TAI and LST were well-known, routine and conventional in the prior art. For instance, Abkevich teaches:
[0090] Once a sample's genotype has been determined for a plurality of loci (e.g., SNPs), common techniques can be used to identify loci and regions of LOH, TAI and LST (including those described in International Application no. PCT/US2011/040953 (published as WO/2011/160063); International Application no. PCT/US2011/048427 (published as WO/2012/027224); Popova et al., Ploidy and large-scale genomic instability consistently identify basal-like breast carcinomas with BRCA1/2 inactivation, CANCER RES. (2012) 72:5454-5462).

See also MPEP 2106.05(d) II which states that:

The courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 

i. Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
iii. Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
iv. Immunizing a patient against a disease, Classen Immunotherapies, Inc. v. Biogen IDEC, 659 F.3d 1057, 1063, 100 USPQ2d 1492, 1497 (Fed. Cir. 2011); 
v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546; 
vi. Freezing and thawing cells, Rapid Litig. Mgmt. 827 F.3d at 1051, 119 USPQ2d at 1375; 
vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and 
viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.
	
Note that while the claims recite particular SNPs that are sequenced, the claims do not require particular non-conventional reagents, such as particular primers or probes to detect the SNPs. It was routine and conventional in the prior art to sequence and detect the allele at SNP sites.  The identity of the SNPs per se is part of the judicial exception and does not add something ‘significantly more’ to the recited judicial exceptions. 
Applicant’s attention is directed to the Federal Circuit decision for In re BRCA1- & BRCA2-Based Hereditary Cancer Test Patent Litigation which noted that “the claims contain no otherwise new process for designing or using probes, primers or arrays beyond the use of BRCA1 and BRCA2 sequences in these processes.” In other words, the naming of particular targets – i.e., target DNA regions to which an oligonucleotide or polynucleotide hybridizes - was routine and conventional in the prior art and does not add an inventive concept to the recited judicial exceptions.
See also Ariosa Diagnostics, Inc. v. Sequenom, Inc., F. Supp. 2d, 2013 WL 5863022, at *10 (N.D. Cal. Oct. 30, 2013) noting that "had the inventors of the [patent-in-suit] created an innovative method of performing DNA detection while searching for paternally inherited cffDNA, such as a new method of amplification or fractionation, those claims would be patentable.” Note that this decision was affirmed by the Federal Circuit (No. 2014-1139, -1144. June 2015) wherein it is stated that “Where claims of a method patent are directed to an application that starts and ends with a naturally occurring phenomenon, the patent fails to disclose patent eligible subject matter if the methods themselves are conventional, routine and well understood applications in the art.”
In Mayo v. Prometheus, the Supreme Court stated:  "[t]o put the matter more succinctly, the claims inform a relevant audience about certain laws of nature; any additional steps consist of well understood, routine, conventional activity already engaged in by the scientific community; and those steps, when viewed as a whole, add nothing significant beyond the sum of their parts taken separately." 
This is similar to the present situation wherein the additional steps and elements are recited at a high degree of generality and are all routine, well understood and conventional in the prior art. The recited steps and elements do not provide the inventive concept necessary to render the claims patent eligible. See also Genetic Technologies Ltd. v. Merial L.L.C. 818 F.3d at 1377, 1379 (Fed. Cir. 2016).
For the reasons set forth above, when claim 1 is considered as a whole, the claim is  not considered to recite something significantly more than a judicial exception and thereby is not directed to patent eligible subject matter.Response to Remarks:
The response states:
“Since the steps of "screening" and "sequencing" in the amended claim 1 must be carried out through actual experiments and instruments, Applicant respectfully submits that the claimed invention is not directed to the judicial exception of a law of nature / natural phenomenon and an abstract idea.”

These arguments have been fully considered but are not persuasive. The broadly recited “screening” step does not necessarily require an experiment or instrument. The term “screening” is not defined in the specification and the claim does not set forth how the screening is accomplished. There is no requirement that any particular assay is performed using a sample from the subject or a population of subjects to determine the allele at the SNP sites. As broadly recited, one may read information in a database or report to screen a plurality of SNP sites. To the extent that the screening comprises the calculating and selecting steps – i.e., “screening…comprising: calculating…selecting,” for the reasons discussed in the above rejection, the calculating and selecting steps may be accomplished by mental processes and are themselves a judicial exception. Accordingly, the “screening” step is not a non-patent-ineligible step and cannot be relied upon as adding something ‘significantly more’ to the recited judicial exceptions.
Further, for the reasons discussed above, the claims do in fact recite additional abstract steps which are a judicial exception and also recite the judicial exception of a law of nature.
To the extent that Applicant appears to argue that the claims are patent-eligible because they recite the transformative step of sequencing,  Applicant’s attention is directed to MPEP 2106.05(c) which states “It is noted that while the transformation of an article is an important clue, it is not a stand-alone test for eligibility.” It goes on to state “if a claim fails the Alice/Mayo test (i.e., is directed to an exception at Step 2A and does not amount to significantly more than the exception in Step 2B), then the claim is ineligible even if it passes the M-or-T test.” Accordingly, the presence of one transformative step in the claim does not render a claim patent-eligible when the claim otherwise fails the Alice/Mayo test. For the reasons discussed in detail above, claim 1 fails the Alice/Mayo test and is not directed to patent eligible subject matter.

	New and Modified Claim Rejections - 35 USC § 112(b) - Indefiniteness
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.Maintained rejection:
A. Claim 1 is indefinite over the recitation of the nucleotide positions in the recited chromosomes – e.g., the location “148756499” in chromosome 1. The nucleotide numbering of chromosomes is variable between different database sources and between different versions of the chromosomal sequences that are published (e.g., the NCBI build or release numbers of assembled chromosomes. There is no one single limiting definition for what constitutes particular nucleotide positions of a chromosomal sequence, such as position “105279” in chromosome 1. As such, the recitations of the chromosomal positions / SNP locations are without a clear context and it is unclear as to what is encompassed by the recited SNP locations. Note that while the specification refers to “the human reference genome” (para [0055]), it does not specify a particular reference genome build or assembly.
In view of the amendment to the claims, it is further unclear as to what is intended to be encompassed by the phrase “based on” (a) human reference genome of (an) East Asian or Chinese population. It is unclear as to whether the chromosome locations in the table of claim 1 are “based” on the human reference genome or if the SNP site regions and/or heterozygosity rates of the SNP site regions are based on the human reference genome.Response to Remarks:
The response states “human reference genome of East Asian or Chinese population; and selecting the preliminary SNP sites with the highest heterozygosity rates in each of the SNP site regions with an interval of 300 bp as SNP sites, wherein the heterozygosis SNP sites help to estimate allele specific genome-wide copy number" into claim 1 based on paragraphs [0047], [0055] and [0057] of the present application.”
This amendment to claim 1 and Applicant’s arguments do not obviate the prior rejection. The recitation of a generic reference genome of an East Asian or Chinese population does not provide a clear and limiting reference genome so that the meaning of the nucleotide positions on each chromosome can be understood. In the absence of a clear context for the nucleotide numbering for each chromosome, one cannot ascertain what constitutes each of the recited nucleotide positions for each SNP site.
For example, the specification (para [0048]) refers to the use of the gnomADv2 genome, which includes samples from East Asian subjects, as well as samples from subjects of other ethnicities. The chromosomal positions in gnomAD v2 are “all mapped to the GRCh37/hg19 reference sequence and lifted to the GRCh38/hg38 assembly” (see University of California Santa Cruz Genomics Institute. UCSC Genome Browser. “Schema for gnomAD v2 - Genome Aggregation Database (gnomAD) Genome and Exome Variants v2.1”, available via URL: < genome.ucsc.edu.>, printed on 14 December 2022).  An example of how the chromosomal positions vary between the reference genomes of GRCh37 and GRCh38 is illustrated with the SNP listed in the table of claim 1 as a SNP at position 17348847 of chromosome 1. As shown in the NCBI printout (NCBI dbSNP for rs761420, available via URL: < ncbi.nlm.nih.gov/snp/?term=rs761420>, printed 14 December 2022), the rs761420 SNP is defined as occurring at chromosome 1 position 1734887 in the GRCh37 reference genome but at chromosome 1 position 17022352 in the GRCh38 reference genome:

    PNG
    media_image1.png
    149
    421
    media_image1.png
    Greyscale

New grounds of rejection:
B. Claim 1 is indefinite over the recitation of “preliminary SNP sites with the highest heterozygosity rates.” The term “highest” in claim 1 is a relative term which renders the claim indefinite. The term “highest” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear as to what would constitute the “highest” heterozygosity rates and how one would distinguish between SNP sites that would meet the criteria of having the “highest” heterozygosity rates and SNP sites that do not meet the criteria of having the “highest” heterozygosity rates.
C. Claim 1 is indefinite over the recitation of “SNP site regions with an interval of 300 bp” because it is not clear as to whether the SNP site regions are at a distance of 300 bp or if the preliminary SNP sites themselves are at a distance of 300 bp or if the SNP sites with the highest heterozygosity rates are at an interval of 300 bp.
D. Claim 1 is indefinite over the recitation of detecting LOH, TAI and LST “on the allele specific genome-wide copy number.” This phrase is not clearly defined in the specification or the claims and there is no art recognized definition for what is encompassed by detecting LOH, TAI and LST on the allele specific genome-wide copy number.
Maintained Claim Rejections - 35 USC § 112(a) - Enablement
7. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
This rejection was previously presented in the Office action of 30 August 2022 and is maintained for the reasons set forth therein.Response to Remarks:
It is first noted that those aspects of the prior rejection listed in “B” have been obviated by the amendment to the claims to require determining the allele at each of the SNP sites listed in claim 1 and to recite calculating the HRD score by calculating each of the LOH, TAI and LST for each of the SNP sites and summing the values of the LOH, TAI and LST for the combination of SNP sites. 
Regarding “A” of the prior rejection, it is maintained that the disclosure is not enabling for the claimed methods because the methods require detecting the allele present at SNPs located at particular chromosome positions, however, the chromosome positions are not adequately defined in terms of their location on the recited chromosomes.  
The response states that the claims were amended to recite that the SNP site regions are based on “human reference genome of East Asian or Chinese population.”
However, the claims do not specify any particular “human reference genome of East Asian or Chinese population.” The specification does not teach the existence of any particular reference genome that provides the complete sequence of the genome of a population of East Asian subjects and/or a reference genome that provides the complete sequence of the genome of a population of Chinese subjects. It is unclear as to what reference genome(s) is being relied upon to define each of the chromosome positions recited in claim 1.   The nucleotide numbering of chromosomes varies with the reference chromosome that is utilized and thereby there is no fixed meaning for what constitutes, e.g., location 148756499 of chromosome 1.  As such, the recitation of the chromosomal positions / SNP sites are without context and it is unclear as to what constitutes the particular chromosomal positions / SNP sites so as to enable the artisan to predictably practice the claimed methods. 
As discussed in the prior rejection, the identity of the SNPs is critical to the claimed invention since the specification teaches that the SNPs were selected based on their high level of heterozygosity in an East Asian or Chinese population and are located at intervals of about 300 bp (e.g., para [0047]). The specification states:
[0061] According to the same interval length, the same number of SNP sites with the highest gnomAD EAS heterozygous rate in each interval were selected to calculate the HRD value, and it was compared with the SNP result verified by WGS from the true Chinese population which is more consistent with the WGS result (see FIG. 6). It can be seen that the scores recorded by gnomeAD result in R of about 0.96 with p value of about 3.1e-12, while the SNP site combination in the present invention provides R value of 0.98 with p value of about 2e-13. Therefore, the site combination in the present invention is more suitable for scoring HRD for the Chinese population.

Thereby, knowing the specific location of the SNP sites in the genome of the subject is critical to practicing the claimed invention. The specification does not provide sufficient guidance as to how to predictably practice the claimed methods using any nucleotide locations near the SNP sites recited in claim 1 as a substitute for the SNP sites. Without information regarding the reference genome, the specification does not adequately enable the skilled artisan to practice the claimed invention.
Further, those aspects of the prior rejection as they pertain to non-human subjects is maintained. While claim 1 has been amended to recite the use of a human reference genome of East Asian or Chinese population, the claims are not limited to methods that evaluate HRD in a human subject. The claims broadly recite a subject and thereby are inclusive of methods that evaluate HRD in a non-human subject. As discussed in the prior rejection, the number of chromosomes and location of sequences at different chromosomes varies between different species. It is unclear as to what would constitute the SNP sites recited in claim 1 in a representative number of non-human species and if such SNP sites would show sufficiently high levels of heterozygosity so as to permit the artisan to evaluate HRD in the non-human subject. 
Claim Rejections - 35 USC § 112(a) – New Matter
8. Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
	The disclosure as originally filed does not provide basis for each of the limitations added to claim 1. 
First, the originally filed disclosure teaches methods that determine the frequency of each allele of a SNP. In particular, the specification states “the most common polymorphic sites based on Asians are obtained through screening, and in the present invention, the heterozygous SNP sites are uniformly provided on the entire human genome by NGS sequencing by using the foregoing panel composed of a plurality of SNP site regions spanning the entire genome.” However, the specification does not teach that the method comprises screening for “allele specific genome-wide copy number estimates.” The specification does not use the terminology of “allele-specific” or “estimates”. The response of 30 November 2022 does not explain how the teachings in the specification provide support for the concept of comprises screening for “allele specific genome-wide copy number estimates.”
Secondly, the originally filed disclosure does not provide basis for the amendment to the claims to recite “calculating heterozygosity rates of each preliminary SNP site in each of the SNP site regions based on human reference genome of East Asian or Chinese population.” Or the concept that the chromosomal location of the SNP sites listed in the table of claim 1 are with respect to the particular reference genome of a population of East Asian or Chinese subjects. Rather, the specification teaches:
[0055] First, calculation of the HRD values were performed on 4000, 4500, . . . , and 9000 SNP sites having a high heterozygous rate, which are randomly selected from the SNP sites having a gnomAD heterozygous rate≥9.5% with an interval of 200 kb to 400 kb according to a ratio of the length of each chromosome in the human reference genome, and the minimal SNP sites that enabled optimal classification performance were investigated, with results shown in FIG. 1.
[0057] Next, the SNP sites with a high heterozygous rate suitable for the Chinese population were provided by screening SNP sites on these high heterozygous rate gnomAD records and 355 Chinese WGS Data.

It is further disclosed that “gnomAD v2.1 contains SNV and InDel records of 15708 WGS samples, including 780 East Asian samples. A gnomAD site heterozygosity rate is calculated based on an allele frequency of the East Asian population” (para [0047]).
Thus, the specification teaches the intervals of the SNP sites are with respect to a human reference genome; that the SNP sites with a high heterozygosity rate can be used to detect HRD in a Chinese population; and that gnomAD v2.1 includes samples from East Asians. These teachings are distinct from the concept set forth in amended claim 1 of a human reference genome sequence that is from a population consisting of East Asian human subjects or a population consisting of Chinese human subjects and that the chromosomal location of each of the SNPs listed in the table in claim 1 are with respect to the chromosomal positions in a particular human reference genome of an East Asian or Chinese population.
Thirdly, the originally filed disclosure does not appear to provide basis for the amendment to the claims to recite “wherein when the calculated HRD score is large than or equal to 42, indicating the subject has HRD.”
In the section “Description of Related Art,” it is stated that:
[0006] At present, there are various methods to identify BRCA wild-type tumor patients with HRD…. 
[0007] One is the Myriad “myChoice HRD” assay method to calculate scores based on values of three Genomic Scars:
[0008] loss of heterozygosity (LOH),
[0009] telomeric allelic imbalance (TAI), and
[0010] large-scale state transition (LST).
[0011] HRD score≥42 or the BRCA1/2 mutant indicates HRD positive; and
[0012] HRD score<42 and the BRCA1/2 wild type indicate HRD negative. 

Thus, the disclosure teaches that in the Myriad genome wide HRD assay, an HRD score equal to or larger than 42 is indicative of HRD. In para [0017], the specification points out the distinction between the prior art methods for determining HRD and the current method. The specification at para [0037] also teaches “a classification module, configured to evaluate whether the sample has HRD according to the HRD score.” However, the disclosure does not teach that in the assay disclosed therein and claimed in claim 1, an HRD score greater than or equal to 42 is indicative of HRD, wherein the HRD score is calculated using the formula HRD score =sum of LOH + sum of TAI + sum of LST.
If Applicant maintains that the originally filed disclosure provides basis for claim 1 as amended, then Applicant should point to specific teachings in the original disclosure and explain how these teachings provide basis for the amendments to claim 1, particularly when there is no literal basis for the claim amendments.
	
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLA J MYERS whose telephone number is (571)272-0747.  The examiner can normally be reached on M-Th 6:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CARLA J MYERS/Primary Examiner, Art Unit 1634